Citation Nr: 0628591	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-33 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for bilateral hip 
disorder for purposes of accrued benefits. 

2. Entitlement to service connection for a bilateral foot 
disorder for purposes of accrued benefits. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1954 to September 
1955.  The appellant is his widow.  

In a December 1989 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), the RO denied claims for 
service connection for a hip condition and a foot condition; 
these were still pending at the time of the veteran's death 
in December 2002.  The appellant has appealed the denial of 
accrued benefits based on those claims. 


FINDINGS OF FACT

1.  The veteran died in December 2002 due to 
cardiorespiratory failure.

2.  The veteran did not have a bilateral foot disability.   

3.  The veteran did not have a bilateral hip disability.  


CONCLUSIONS OF LAW

1.  A bilateral foot disability was not incurred in or 
aggravated by active service.  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).

2.  A bilateral hip disability was not incurred in or 
aggravated by active service.  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).

3.  There are no accrued benefits based on the foot and hip 
claims pending at the time of the veteran's death.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Periodic monetary benefits to which a veteran was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at the date of death, and due and unpaid 
at the time of death shall be paid to the surviving spouse.  
In order to be eligible for accrued benefits, the claim for 
accrued benefits must be filed within one year after the date 
of death.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000, as amended by the Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 104(a), 117 Stat. 2651 (December 16, 
2003).  The entitlement of the accrued benefits claimant is 
derived from the veteran's entitlement, and the accrued 
benefits claimant cannot be entitled to a greater benefit 
than the veteran would have received had he lived.  Zevalkink 
v. Brown, 6 Vet. App. 483, 489-90 (1994). 

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. §§ 1110 (West 2002); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a) (2005).  In order to 
establish service connection on a secondary basis, there must 
be (1) evidence of a current disability; (2) evidence of a 
service connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).  

The evidence of record reveals that the veteran injured his 
back when he fell from a pole during active service.  He 
complained of landing on his feet and feeling pain through 
his feet, hips, and low back.  In July 1963, he sought 
treatment for low back pain with complaints of pain radiating 
down the posterior aspect of both legs to the feet.  He did 
not complain of symptoms affecting his hips at this time.  On 
examination, the physician noted that the veteran's bilateral 
ankle jerks were equal and good.  The physician diagnosed 
lumbosacral strain.  

The veteran underwent a VA medical examination in April 1965 
complaining of radiating pain down the back of both legs that 
terminated in the toes of both feet with an occasional 
feeling of numbness in both feet.  The examiner did not 
diagnose any condition of the hips or feet.  The veteran 
underwent a VA orthopedic examination in May 1965.  No 
bilateral hip or feet conditions were diagnosed.  He 
complained of recurrent bilateral hip pain during a VA 
orthopedic examination in April 1970.  On examination, he 
demonstrated full range of motion in hip flexion and 
abduction bilaterally.  The examiner determined that the 
clinical findings were consistent with unstable low back 
syndrome with recurring lumbosacral strain.  No disorders of 
his hips or feet were diagnosed during the examination.  

In March 1977, the veteran underwent a VA medical 
examination.  During the neurological examination, he 
displayed intermittent weakness in his left leg on strength 
testing of the dorsiflexors of his left foot.  The 
neurologist diagnosed mild residuals of lumbosacral 
radiculopathy, manifested by minimal weakness in his left 
lower extremity.  During the orthopedic examination, the 
examiner noted that the veteran's bilateral ankle jerks were 
depressed.  The examiner diagnosed degenerative arthrosis of 
the lumbar and dorsal spine with evidence of mild nerve root 
involvement on the left side.  

In October 1985, the veteran's private physician noted 
weakness in his left foot.  He diagnosed moderately severe 
spinal stenosis with evidence of degenerative joint disease 
in the back and degenerative arthritis in both lower 
extremities.  

In November 1989, he underwent a VA orthopedic examination to 
address his complaints of bilateral hip and ankle pain.  
Examination of the hips revealed flexion to 100 degrees 
bilaterally with 25 degrees of abduction on the right and 20 
degrees on the left.  His ankles were not swollen.  The 
examiner observed 10 degrees of dorsiflexion and 45 degrees 
of plantar flexion in the ankle bilaterally.  The veteran 
performed a fair toe walk, a poor heel walk, and was able to 
walk on the inner and outer aspect of the feet.  The examiner 
diagnosed bilateral hip and foot pain with probable diabetic 
neuropathy of the feet.  

The veteran underwent a VA medical examination in August 
1992.  He exhibited decreased pinprick sensation in his lower 
extremities.  The examiner's impression was possible early 
peripheral neuropathy.  In August 1995, the veteran underwent 
a VA neurological examination.  Examination of his back 
revealed no focal spasm or local tenderness to palpation.  
His straight leg raise test was negative.  Motor strength in 
the lower extremities was normal with no evidence of atrophy 
or abnormal movement.  Sensory examination was normal in both 
lower extremities.  The veteran's gait and stance were 
normal.  The examiner concluded that the veteran suffered 
from no significant neurological abnormalities and attributed 
his low back pain to arthritis.  

In December 1999, the veteran underwent a VA spine 
examination.  The examiner noted that the veteran stood erect 
with a level pelvis.  Deep tendon reflexes were active and 
equal in the knees, but absent in the ankles.  The examiner 
detected no evidence of motor weakness, sensory deficit, or 
atrophy in the lower extremities.  X-rays revealed mild 
osteoporosis throughout the lumbar area, however, films of 
the veteran's hips and sacroiliac joints were normal.

In light of the medical evidence, it is clear that the 
veteran did not suffer from a bilateral hip disability.  
First, service medical records do not reflect treatment for 
or complaints of a bilateral hip condition during service.  
Further, no disability of the hips was ever diagnosed.  The 
veteran demonstrated full range of motion on hip flexion and 
abduction when examined in April 1970 and November 1989.  

With regard to his complaints of a bilateral foot condition, 
service medical records do not reflect treatment for or 
complaints of a bilateral foot condition during service.  The 
evidence reveals that the veteran did not exhibit decreased 
ankle reflexes and decreased sensation in his feet until 
nearly twenty years after separation from service.  Further, 
the medical evidence of record indicates that the pain and 
numbness in the veteran's feet was caused by nerve root 
involvement caused by his service connected lumbar spine 
disability.  In September 1991, based on the aforementioned 
medical evidence, this Board increased the veteran's 
disability rating to 60 percent for pronounced intervertebral 
disc syndrome (IVDS) with persistent symptoms compatible with 
sciatic neuropathy and little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1991). 

In Bierman v. Brown, 6 Vet. App. 125 (1994), the Court 
addressed the issue of whether a claimant who is in receipt 
of a 60 percent rating for IVDS may be awarded a separate 
rating under DC 8521 for loss of use of the foot, due to 
complete paralysis of the external popliteal nerve. It was 
held that there was no express rule against separate ratings 
in this instance, nor would there be a violation of the rule 
against "pyramiding" (in other words, evaluation of the same 
disability under various diagnoses, prohibited under 38 
C.F.R. § 4.14), provided that there was actual foot drop.  
Under the instant facts, the veteran complained of pain and 
numbness consistent with sciatic neuropathy, which was 
compensated by an increased rating.  The record is silent 
with regard to the treatment for or diagnosis of a separate 
disability of his feet.  

The sincerity of the appellant's belief that her husband had 
bilateral ankle and hip conditions related to service is not 
in question.  However, a layperson is not competent to opine 
on matters requiring medical knowledge, such as the medical 
etiology of the veteran's condition.  Based upon the 
preponderance of the evidence, the Board finds that the 
veteran did not suffer from a disability of the bilateral 
hips and feet.  His hip and foot symptoms were overwhelmingly 
attributed to his service-connected back disability, and were 
a basis for the ratings for that disability.  Service 
connection is therefore denied. 

Regarding VA's duty to inform the appellant of the evidence 
needed to substantiate her claim, the RO notified her of the 
information and evidence needed to establish service 
connection for accrued benefits purposes in correspondence 
dated February 2005 by informing her of the evidence she was 
required to submit, including any evidence in her possession, 
and the evidence that the RO would obtain on her behalf.  
Because service connection has been denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
appellant.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

Regarding the duty to assist the appellant in obtaining 
evidence in support of her claim, the RO obtained the 
veteran's private medical records, his VA treatment records, 
and provided the veteran many VA medical examinations; 
including April 1965, April 1970, October 1985, November 
1989, October 1995, and December 1999.  The appellant has not 
indicated the existence of any other evidence that is 
relevant to this appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
this claim and that no reasonable possibility exists that any 
further assistance would aid the appellant in substantiating 
this claim. 





ORDER

1.  The claim of entitlement to service connection for a 
bilateral foot condition for accrued benefits purposes is 
denied. 

2.  The claim of entitlement to service connection for a 
bilateral hip condition for accrued benefits purposes is 
denied. 




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


